FILED

T COURT
INTE STS TASS
JULIE KAYE EMBRY
4513 Dartmoore Lane MAR 25 2019
Colleyville, Texas 76034 EY P. COLWELL
JEFFR CLERK

cs

UNITED STATES DISTRICT COURT

for the
District of Colorado

BY: JULIE KAYE EMBRY

Case No. 19-cv-00566-GPG

PETITIONER

Vv. MOTION FOR EXTENSION OF
TIME TO CURE DEFICIENCIES

BARRY GOODRICH, WARDEN OF

CROWLEY COUNTY CORRECTIONAL

FACILITY, a.k.a. “CCCF”

OLNEY SPRINGS, COLORADO

RESPONDENT

 

Petitioner, JULIE KAYE EMBRY, certifies that this Motion For Extension of Time To
Cure Deficiencies is submitted in good faith, and not for the purpose of undue delay. Moreover,
no prejudice will result. This is Petitioner’s first request for an extension of time. Petitioner

does not know if Respondent opposes this motion as Petitioner has no contact with Respondent.
Motion For Extension of Time To Cure Deficiencies

Local Rule 6.1 (D.C.COLO.LCivR 6.1) permits parties to file motions for extensions of time

to respond. Petitioner seeks an extension of time of twenty-one (21) days, from March 30, 2019

MOTION FOR EXTENSION OF TIME TO CURE DEFICIENCIES 1
to April 20, 2019, in which to comply with Court ORDER TO CURE DEFICIENCIES, ECF 3,

for the following reasons:

WHEREAS,

I.

Petitioner, JULIE KAYE EMBRY, has a significant relationship with the res, BRUCE
ALLEN DOUCETTE, but is obstructed from ease of access to communicate and
sometimes completely obstructed. Note, the Court itself has also been obstructed from
communication with the res as the docket reflects that even the Court’s mail has been
obstructed by the Respondent, BARRY GOODRICH. Obtaining “an original signature”
from BRUCE ALLEN DOUCETTE is a near impossibility because considering the mail

is being obstructed by the Respondent, BARRY GOODRICH; and,

2, Petitioner, JULIE KAYE EMBRY, requires the extra time to cure the deficiencies as the
time allowed has been used primarily for researching the difference between a 2241 and
a 2254; and,

3. Petitioner, JULIE KAYE EMBRY, is pro se and wishes for leniency in the interest of
Justice; and,

4, Petitioner, JULIE KAYE EMBRY, believes that Respondent, BARRY GOODRICH,
will not be prejudiced by the extension; and, that only the res, BRUCE ALLEN
DOUCETTE, will suffer for the delay.

WHEREFORE,

Under these circumstances, Petitioner, JULIE KAYE EMBRY, respectfully requests that the

Court grant this motion for the requested extension of time of 21 days in which to cure

deficiencies.

MOTION FOR EXTENSION OF TIME TO CURE DEFICIENCIES 2
  

Char
By:

Petitioner: JULIERAYE EMBRY, Exe

  

In Behalf of:

BRUCE ALLEN DOUCETTE 0000864076, res
Unlawfully Detained at:

Crowley County Correctional Facility,

6564 Highway 96,

Olney Springs, CO 81062

CERTIFICATION OF SERVICE

| hereby certify that on the 19th day of March 2019, I served this Motion For Extension of Time To
Cure Deficiencies upon:

BARRY GOODRICH

Crowley County Correctional Facility,
6564 Highway 96,

Olney Springs, CO 81062

by the following method or methods as indicated:

(X) by mailing to said person(s) a true copy thereof, said copy placed in a sealed envelope, postage
prepaid and addressed to said person(s) at the last known address for said person(s) as shown above, and
deposited in the Post Office at Crane, Oregon State, on the date set forth above.

wv dd Ln be,
page JULIE KAYE PAyBRY

In Behalf of:

BRUCE ALLEN DOUCETTE 0000864076, res
Unconstitutionally Detained at:

Crowley County Correctional Facility,

6564 Highway 96,

Olney Springs, CO 81062

MOTION FOR EXTENSION OF TIME TO CURE DEFICIENCIES 3
"uje6e - a[9A2aJ eSea|d ‘83SEM JOWINSUOD-jsOd WO EpeW S| PdOJeAUA SIULL en

|

 

Pe ok
=

bets
,

PRIORITY’
* MAIL *

e
DATE OF DELIVERY SPECIFIED*

USPS TRACKING™ INCLUDED*
INSURANCE INCLUDED *

PICKUP AVAILABLE

* Domestic only

hea B

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

pS utepsrares:
POSTAL SERVICE @

A EN EES

USPS TRACKING #

R Aug. 2013

7690-17-000-0669

EP14F July 2013
OD: 12.5 x 9.5

LAB400)

9114 9011 8986 6502 6262 68

“va pO
A514 Onetmooee °
Collemviule Texac =

OH “To st

UNITED SHANE WET COT
for TKe AST vE Colorado

atin: Cowl ee
AO\ 14% Stree
ORME Cylofado

80244

  

kL _

UNITED STATES

VISIT US AT USPS.COM? Bed POSTAL SERVICE

ORDER FREE SUPPLIES ONLINE

 

\\

“A

ing Priority Mail® shi;

je property of the U.S. Postal Service® and is provided solely for use In sendi

vi

This packaging

of federal law. This packaging is not for resale. EP14F © U.S. Postal Service; July 2013; All right .

   

Faw

 
